Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“decoder” configured to “output a grayscale voltage…”, “supply the reference voltage…” from claim 1, 2, 5, 13, 14, 15.
“first source amplifier” configured to “output a first source out voltage…”, “output a second source output voltage…”, “receive a grayscale voltage…” from claims 1, 6, and 16.
“logic circuitry” configured to “generate fault detection data…”, “output a settling time measurement data” from claims 1, 15 and 16.
Each claimed terms above from the above reference claims uses a generic placeholder, such as “decoder” “source amplifier”, or “logic circuitry”, with no corresponding specific structural description. Furthermore, each above identified claim term is followed by functional language in claims, such as “configured to output…”, “configured to generate…” or other functional language, without further claimed structure to perform the claimed functions.
Similar claim terms in claims not listed above contains additional structural limitation to further define claimed component and are therefore not interpreted under 35 U.S.C. 112(f)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Corresponding description and structural disclosure of above claimed terms can be found in following specification section:
decoder 23: fig. 2, 4-6, 8, 10, 13, 14, 16, 18-29, paragraphs 48-52, 60-63, 74, 88, 94, 99.
source amplifier 24: fig. 2, 4-6, 8, 10, 13, 14, 16, 18-29, paragraphs 48-54, 58, 60-65, 74-76, 83, 84, 87-102, 105-109.
logic circuitry 12: fig. 2, 4-6, 8, 10, 13, 14, 16, 18-29, 32, 33, paragraphs 45-49, 56, 60-68, 70, 76, 78, 81, 90, 96, 100, 102, 107.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 3-11, 13, 14, 17, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 17, 20 and dependent claims thereof, Makuuchi discloses the display driver/module/method according to claims 1, 16, and 19. 
Makuuchi further discloses in general a differential input stage within the source amplifer: fig. 3, input stage with first input 101c and second input 101d configured respectively to receive grayscale voltage from selector circuit, and reference voltage Vcomp, paragraphs 49-52. 
However, the circuit of source amplifier as in Makuuchi, alone or in combination with other cited prior arts, is configured differently from features of claims in that claimed subject matter of the first source amplifier comprises a differential input stage comprising a first input electrically connectable to the first external output terminal and a second input configured to receive the grayscale voltage and the reference voltage; and an output stage connected to the differential input stage and configured to output the first source output voltage, and wherein the display driver further comprises comparison output circuitry configured to output the comparison output signal based on an output signal of the differential input stage.
Regarding claims 13 and 14, Makuuchi discloses the display driver according to claim 12. 
Additional cited prior art Lee at al. (US Pat. App. Pub. 20190340966) further discloses the concept of short-circuit switch connected between first and second external output terminal of display driver to allow test circuit to detect defect in data line of display driver (fig. 6, 7, short-circuit switch SW2 between plural external output terminals, with detection circuit 132 configured to compare output data voltage with reference voltage Vsref and logic circuitry to determine fault in data lines, paragraphs 86-103).
However, regarding claim 13, none of cited prior arts along or in combination disclose as a whole: wherein the first source amplifier is configured to output a second source output voltage during a panel charging period, wherein the output switch is configured to be turned on during the panel charging period, turned off during a high impedance period following the panel charging period, and turned on during a fault detection period following the high impedance period, wherein the connection switch is configured to be turned on during the panel charging period and turned off during the high impedance period and the fault detection period, and wherein the decoder is configured to supply the reference voltage to the first source amplifier at least during the fault detection period. 
Regarding claim 14, none of cited prior art alone or in combination discloses as a whole: wherein the first source amplifier is configured to output a second source output voltage during a panel charging period, wherein the second source amplifier is configured to output a third source output voltage different from the second source output voltage during the panel charging period, wherein the output switch is configured to be turned on during the panel charging period, turned off during a charge sharing period following the panel charging period, and turned on during a fault detection period following the charge sharing period, wherein the connection switch is configured to be turned on during the panel charging period and turned off during the charge sharing period and the fault detection period, wherein the short-circuit switch is turned off during the panel charging period, turned on during the charge sharing period, and turned off during the fault detection period, and wherein the decoder is configured to supply the reference voltage to the first source amplifier at least during the fault detection period.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites: the display driver according to claim 1, wherein the reference voltage is set to a plurality of voltage levels, and wherein the logic circuitry is configured to output a settling time measurement data reflecting a settling time of the first source amplifier based on values of the comparison output signal when the reference voltage is set to the plurality of voltage levels.
Claim term “logic circuitry” is interpreted under 35 U.S.C. 112 (f) as it uses a generic placeholder with no corresponding specific structural limitation, followed by functional language in claims “configured to output…” without further claimed structure to perform the claimed functions (see also claim interpretation section above). 
Reviewing corresponding specification of claimed “logic circuitry”, corresponding disclosure regarding “settling time” measurement of the source amplifier is only found in paragraphs 105-109 of specification. It is noted, the corresponding disclosure, at best, describes that settling time of source amplifier may be measured in steps that involves changing reference voltage as part of time measurement process, yet are indefinite regarding how a duration of time until the voltage on the corresponding external output terminal gets “stable” are determined, and how “settling time measurement data reflecting a settling time” is output by claimed logic circuitry with lack of specific hardware structure, description, or specific implementation of logic circuitry to perform the actual measurement of such settling time to be determined. The remaining specification regarding logic circuitry focus on the logic circuitry generating output based on comparison of grayscale voltage and reference voltage, i.e. a binary comparison of voltage values, without disclosure related to tracking time duration. Such settling time measurement implementation, as applied specifically to source amplifier outputting grayscale voltage in display device, is not inherently described based on current generic description of logic circuitry to enable one of ordinary skill in the art to make or use the invention. Hence, the claimed subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor or at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makuuchi et al., U.S. Pat. App. Pub. 20050122300 (hereinafter “Makuuchi”).
	Regarding claim 1, Makuuchi discloses a display driver (paragraph 5, driver circuit of a display), comprising: 
a decoder configured to output a grayscale voltage corresponding to an image data (fig. 2, 3, 6, paragraph 74, reference voltage generator circuit 22 with associated decoder circuit 26, paragraph 74, “a decoder circuit 26 that controls ON/OFF of a plurality of switches 25 based on gray-scale setting data and reference voltage selection signal”); 
a first source amplifier configured to output a first source output voltage corresponding to the grayscale voltage to a first external output terminal (fig. 2, 3, 5, amplifier circuit 20 and associated testing circuit 35 together as the claimed first source amplifier performing data signal output and testing, output terminal S1-Sn, paragraphs 41, “S1 to Sn shown in FIG. 2 represent a number of output terminals (output pins) provided in the semiconductor device according to the first embodiment, which are used to output gray-scale voltage in normal operation”); and 
logic circuitry configured to generate fault detection data for fault detection of a test object (fig. 2, 5, paragraphs 6, 45 tester 35), connected to the first external output terminal (fig. 2, 5, terminal S1-Sn) based on a comparison output signal generated based on a comparison performed by the first source amplifier between a reference voltage (fig. 2, 3, 5, paragraphs 49-51, reference voltage Vcomp) and a voltage on the first external output terminal (paragraphs 13-16, testing mechanism for testing grayscale “gray-scale voltage generated in a gray-scale voltage generator circuit of the semiconductor device is compared with reference voltage generated for testing the gray-scale voltage, and the test result is output as binarized voltage from an external terminal of the semiconductor device”, paragraph 46, “during the gray-scale test (gray-scale test mode and test mode), the source driver 2 switches the operation changeover switch 19 by the ATE 35 via the test mode changeover circuit 21 so that the VTEST terminal is connected to the inverting input terminal denoted by the sign “−” of the amplifier circuit 20. Then, the source driver 2 compares the gray-scale voltage selected via the selector circuit 18 with the reference voltage applied via the VTEST terminal in the amplifier circuit 20, and outputs the comparison result to the output terminal”, see also detailed description in fig. 2-5, paragraphs 49-64, reference voltage Vcomp is being set as Vx±ΔV, compared with expected grayscale voltage Vx on output terminal during test mode to determine if difference between gray-scale voltage generated and reference voltage falls within expectancy and result being output per steps performed in fig. 4, paragraph 62, “For instance, when (Vx+ΔV) is applied to one group of output terminals and (Vx−Δx) is applied to another group of output terminals, “H” and “L” are mixed in the output from the source driver 2. By applying this, “H” and “L” are alternately output from the output terminals (if they are normal) when (Vx+ΔV) is applied to the output terminals of odd number and (Vx−ΔV) is applied to the output terminals of even number. In this manner, a short among output terminals can be detected, thus improving the reliability of the gray-scale test”).

Regarding claim 2, Makuuchi discloses the display driver according to claim 1, wherein the decoder is further configured to supply the reference voltage to the first source amplifier (see Makuuchi, fig. 5, 6, reference voltage generator 22 with decoder 26, paragraphs 67, “a reference voltage generator circuit 22 that generates the reference voltage based on the gray-scale voltage generated in the gray-scale voltage generator circuit 16”, 74, “The reference voltage generator circuit 22 in the second embodiment is composed of a reference voltage resistor 23 that generates reference voltage for each gray-scale voltage based on the gray-scale voltage generated in the gray-scale voltage generator circuit 16, a plurality of buffer circuits 24 that amplify each divided voltage by the reference voltage resistors 23 with the amplification factor of 1, a plurality of switches 25 that switch the output of the buffer circuit 24 and connect it to the gray-scale voltage selector circuit 14 as reference voltage, and a decoder circuit 26 that controls ON/OFF of a plurality of switches 25 based on gray-scale setting data and reference voltage selection signal”, detailed description in fig. 3, paragraphs 49-64, 75-76, reference voltage Vcomp generated is supplied to source amplifier 20, input terminal ‘-‘ to perform voltage comparison).

Regarding claim 12, Makuuchi discloses the display driver according to claim 1, further comprising: 
an output node (fig. 3, node between switches 102a/b and 103a/b) connected to a first input (fig. 3, 101d) of the first source amplifier; 
a connection switch (fig. 3, 103a 103b) connected between an output of the first source amplifier (fig. 3, node between 101h and 101i) and the output node; and 
an output switch (fig. 3 103a / 103b) connected between the output node and the first external output terminal (fig. 3, Vout), wherein the comparison output signal is generated on the output of the first source amplifier (see illustrated fig. 3 below, the display driver comprising an output node between switches 102a/b and 103a/b configured to output reference voltage Vcomp to input of source amplifier 101d during test mode, a connection switch and an output switch 103a and 103b connected between the output node, and the external output terminal and output of the source amplifier Vout, see also paragraphs 49-51, comparison output generated by 101h and 101i and output on corresponding output node and Vout during test mode).

    PNG
    media_image1.png
    917
    1044
    media_image1.png
    Greyscale


Regarding claim 16, Makuuchi discloses a display module (paragraph 5, liquid crystal display), comprising: a
 display panel comprising a source line (paragraph 5, “a driver circuit of a liquid crystal display (also referred to as a liquid crystal driver circuit, or LCD driver) drives the liquid crystal display (liquid crystal panel) by outputting multi-stage (multiple gray-scale) voltage from a number of external terminals (output pins)”, fig 2, 3, 5, source line output from source driver 14 connected to output S1-Sn output terminal); and 
a display driver (paragraph 5, LDC driver) comprising: 
an external output terminal electrically connected to the source line; a decoder configured to output a grayscale voltage corresponding to an image data (fig. 2, 3, 5, external output S1-Sn, paragraph 41, , “S1 to Sn shown in FIG. 2 represent a number of output terminals (output pins) provided in the semiconductor device according to the first embodiment, which are used to output gray-scale voltage in normal operation”); 
a source amplifier configured to output a source output voltage corresponding to the grayscale voltage to the external output terminal (fig. 2, 3, 5, amplifier circuit 20 and associated testing circuit 35 together as the claimed first source amplifier performing data signal output and testing, output terminal S1-Sn, paragraphs 41, output terminal S1-Sn, paragraphs 41, “S1 to Sn shown in FIG. 2 represent a number of output terminals (output pins) provided in the semiconductor device according to the first embodiment, which are used to output gray-scale voltage in normal operation”); and 
logic circuitry configured to generate fault detection data for fault detection of the source line based on a comparison output signal generated based on a comparison performed by the source amplifier between a reference voltage (fig. 2, 3, 5, paragraphs 49-51, reference voltage Vcomp) and a voltage on the external output terminal (paragraphs 13-16, testing mechanism for testing grayscale “gray-scale voltage generated in a gray-scale voltage generator circuit of the semiconductor device is compared with reference voltage generated for testing the gray-scale voltage, and the test result is output as binarized voltage from an external terminal of the semiconductor device”, paragraph 46, “during the gray-scale test (gray-scale test mode and test mode), the source driver 2 switches the operation changeover switch 19 by the ATE 35 via the test mode changeover circuit 21 so that the VTEST terminal is connected to the inverting input terminal denoted by the sign “−” of the amplifier circuit 20. Then, the source driver 2 compares the gray-scale voltage selected via the selector circuit 18 with the reference voltage applied via the VTEST terminal in the amplifier circuit 20, and outputs the comparison result to the output terminal”, see also detailed description in fig. 2-5, paragraphs 49-64, reference voltage Vcomp is being set as Vx±ΔV, compared with expected grayscale voltage Vx on output terminal during test mode to determine if difference between gray-scale voltage generated and reference voltage falls within expectancy and result being output per steps performed in fig. 4, paragraph 62, “For instance, when (Vx+ΔV) is applied to one group of output terminals and (Vx−Δx) is applied to another group of output terminals, “H” and “L” are mixed in the output from the source driver 2. By applying this, “H” and “L” are alternately output from the output terminals (if they are normal) when (Vx+ΔV) is applied to the output terminals of odd number and (Vx−ΔV) is applied to the output terminals of even number. In this manner, a short among output terminals can be detected, thus improving the reliability of the gray-scale test”).

Regarding claim 18, Makuuchi discloses the display module according to claim 16, wherein the display driver further comprises: 
an output node (fig. 3, node between switches 102a/b and 103a/b) connected to a first input (fig. 3, 101d) of the first source amplifier; 
a connection switch (fig. 3, 103a 103b) connected between an output of the first source amplifier (fig. 3, node between 101h and 101i) and the output node; and 
an output switch (fig. 3 103a / 103b) connected between the output node and the first external output terminal (fig. 3, Vout), wherein the comparison output signal is generated on the output of the first source amplifier (see illustrated fig. 3 below, the display driver comprising an output node between switches 102a/b and 103a/b configured to output reference voltage Vcomp to input of source amplifier 101d during test mode, a connection switch and an output switch 103a and 103b connected between the output node, and the external output terminal and output of the source amplifier Vout, see also paragraphs 49-51, comparison output generated by 101h and 101i and output on corresponding output node and Vout during test mode).

    PNG
    media_image1.png
    917
    1044
    media_image1.png
    Greyscale


Regarding claim 19, Makuuchi discloses a testing method, comprising: 
supplying a reference voltage (fig. 2, 3, 5, paragraphs 49-51, reference voltage Vcomp) to a source amplifier configured to receive a grayscale voltage corresponding to an image data and output a first source output voltage corresponding to the grayscale voltage to a first external output terminal (fig. 2, 3, 5, amplifier circuit 20 and associated testing circuit 35 together as the claimed first source amplifier performing data signal output and testing, output terminal S1-Sn, paragraphs 41, “S1 to Sn shown in FIG. 2 represent a number of output terminals (output pins) provided in the semiconductor device according to the first embodiment, which are used to output gray-scale voltage in normal operation”); 
outputting a comparison output signal based on comparison performed by the source amplifier between the reference voltage and a voltage on the first external output terminal; and detecting a fault in a test object connected to the first external output terminal based on the comparison output signal (paragraphs 13-16, testing mechanism for testing grayscale “gray-scale voltage generated in a gray-scale voltage generator circuit of the semiconductor device is compared with reference voltage generated for testing the gray-scale voltage, and the test result is output as binarized voltage from an external terminal of the semiconductor device”, paragraph 46, “during the gray-scale test (gray-scale test mode and test mode), the source driver 2 switches the operation changeover switch 19 by the ATE 35 via the test mode changeover circuit 21 so that the VTEST terminal is connected to the inverting input terminal denoted by the sign “−” of the amplifier circuit 20. Then, the source driver 2 compares the gray-scale voltage selected via the selector circuit 18 with the reference voltage applied via the VTEST terminal in the amplifier circuit 20, and outputs the comparison result to the output terminal”, see also detailed description in fig. 2-5, paragraphs 49-64, reference voltage Vcomp is being set as Vx±ΔV, compared with expected grayscale voltage Vx on output terminal during test mode to determine if difference between gray-scale voltage generated and reference voltage falls within expectancy and result being output per steps performed in fig. 4, paragraph 62, “For instance, when (Vx+ΔV) is applied to one group of output terminals and (Vx−Δx) is applied to another group of output terminals, “H” and “L” are mixed in the output from the source driver 2. By applying this, “H” and “L” are alternately output from the output terminals (if they are normal) when (Vx+ΔV) is applied to the output terminals of odd number and (Vx−ΔV) is applied to the output terminals of even number. In this manner, a short among output terminals can be detected, thus improving the reliability of the gray-scale test”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee at al. (US Pat. App. Pub. 20190340966) discloses the concept of short-circuit switch connected between first and second external output terminal of display driver to allow test circuit to detect defect in data line of display driver (fig. 6, 7, short-circuit switch SW2 between plural external output terminals, with detection circuit 132 configured to compare output data voltage with reference voltage Vsref and logic circuitry to determine fault in data lines, paragraphs 86-103).
Kim et al (US Pat App. Pub. 20140111498) discloses the concept of comparison logic circuitry to compare a reference voltage and data signal on data line of display device to detect excessive current (fig 4-6, paragraphs 57-70, comparator 278 and controlling unit 270 configured to detect excessive current on data line output of display device) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694